DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 12/7/2021.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action except for claim 11 in Par. 16.
Applicant’s amendments are not sufficient to overcome the 35 USC 112(b).

Claim Objections
Claim 10 is objected to because of the following informalities:  amend “the needle tip” to –a needle tip- in ll. 2.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  amend “the needle tip” to –a needle tip- in ll. 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 14 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 recites the limitation “the catheter body is provided with a plurality of ablation needles” and “a number of ablation needles”; however, claim 1, upon which claim 4 depends, recites the limitation “an ablation needle”.  It is unclear if the “ablation needle” of claim 1 is a part of the “plurality of ablation needles” of claim 4.  Further, it is unclear if the “ablation needles” in the “a number of ablation needles” are the same as or different from the “plurality of ablation needles” previously recited.  For purposes of examination, claim 4 will be interpreted as comprising at least three lumens and at least two ablation needles, the first lumen having the location sensor set therein, the second and third lumens having a respective ablation needle set therein.  It is suggested to 
Claim 9 recites the limitation “a polarity of the ablation needle” and “a polarity of the ring electrode”; however, claim 8, upon which claim 9 depends, recites the limitation “ at least two polarities”.  It is unclear if the “polarity” of the needle and ring electrodes are the same as or in addition to the “at least two polarities” recited in claim 8.  For purposes of examination, the “at least two polarities” of claim 8 will be interpreted as comprising the “polarity” of the needle and ring electrodes of claim 9.  
Claim 14 is rejected upon the same rationale as provided for claim 4.
Claim 19 is rejected upon the same rationale as provided for claim 9.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller for controlling operations of the radiofrequency ablation catheter” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-13 & 15-20 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Beeckler et al. (2015/0297290, previously cited).
Concerning claim 1, as illustrated in at least Figs. 1-3D, Beeckler et al. disclose a radiofrequency ablation catheter (catheter 100; [0044]), comprising: 
a catheter body (elongated catheter body 112 having distal tip section 115 including multi-lumen tubing 19 and tip electrode 2; [0044], [0047], [0054]); 
a ring electrode, annularly provided at a head of the catheter body (ring electrode 21 // or // tip electrode 2; [0054-0055]); 
a location sensor, provided in the catheter body (electromagnetic position biosensor 16 and electromagnetic sensor cable 16c are lumen 124 of tubing 19 provided in tip electrode 2; [0056], [0086]); and 
an ablation needle, provided in the catheter body and capable of moving forward or backward, wherein the ablation needle, when applied, pushes out of the head of the catheter body and penetrates into a lesion tissue (distal electrode needle 12 as a whole is longitudinally movable relative to catheter body 112 and distal tip section 115 between a retracted, withdrawn position and an extended, deployed position; [0053]).
claim 2, Beeckler et al. disclose the location sensor (16) is configured to output, according to a location magnetic field in a space where the location sensor is located, a current signal to a controller (computer) external to the radiofrequency ablation catheter (100), such that the controller (computer) determines a position of the radiofrequency ablation catheter (100) and controls the ablation needle (12) and the ring electrode (21) to perform radiofrequency ablation ([0068], [0086], [0087]).
Concerning claim 3, Beeckler et al. disclose the catheter body (112, 115, 19, 2) has a multi-lumen structure comprising a plurality of lumens (118, 121, 122, 123, 124, 4L, 130, 141, 142); the location sensor (16, 16c) is set in a first lumen (124, 141) of the plurality of lumens and the ablation needle (12) is set in a second lumen (121, 130) of the plurality of lumens ([0045], [0047], [0054], [0056]; Fig. 3A-C & 3D).
Concerning claim 5, Beeckler et al. disclose the ablation needle (12) is a straight needle which is straight after pushing out of the head of the catheter body (Fig. 3A); or, the ablation needle is a curved needle which is curving, after pushing out of the head of the catheter body, at a set angle with respect to the catheter body.
Concerning claim 6, Beeckler et al. disclose a tail end of the ablation needle (12) is connected to one end of a push-pull torque transmission mechanism (84), and another end of the push-pull torque transmission mechanism is connected to a push-pull handle (117) ([0072], [0074-0075]; Fig. 6).
Concerning claim 7, Beeckler et al. disclose the ring electrode (21/2) is provided with a temperature sensor (9) therein ([0079])
claim 8, Beeckler et al. disclose the ablation needle (12) and the ring electrode (21/2) are configured as electrodes of at least two polarities when connected to a power source (i.e., electrodes can be of required polarities when connected to appropriate power source output).
Concerning claim 9, Beeckler et al. disclose a polarity of the ablation needle (12) is opposite to a polarity of the ring electrode (21/2) (i.e., electrodes can be of required polarities when connected to appropriate power source output).
Concerning claim 10, Beeckler et al. disclose a portion, other than the needle tip, of the ablation needle (12) is provided with an insulating layer (13) ([0059].
Concerning claim 11, as illustrated in at least Figs. 1-3D, Beeckler et al. disclose a radiofrequency system, comprising: 
a radiofrequency ablation catheter (catheter 100; [0044]), a controller for controlling operations of the radiofrequency ablation catheter (computer and imaging monitor; [0068], [0086]), and a connector for connecting the radiofrequency ablation catheter with the controller (electrical connector 48 connect to computer and imaging monitor; [0068]), wherein the radiofrequency ablation catheter comprises: 
a catheter body (elongated catheter body 112 having distal tip section 115 including multi-lumen tubing 19 and tip electrode 2; [0044], [0047], [0054]); 
a ring electrode, annularly provided at a head of the catheter body (ring electrode 21 // or // tip electrode 2; [0054-0055]); 
a location sensor, provided in the catheter body (electromagnetic position biosensor 16 and electromagnetic sensor cable 16c are lumen 124 of tubing 19 provided in tip electrode 2; [0056], [0086]); and 
an ablation needle, provided in the catheter body and capable of moving forward or backward, wherein the ablation needle, when applied, pushes out of the head of the catheter body and penetrates into a lesion tissue (distal electrode needle 12 as a whole is longitudinally movable relative to catheter body 112 and distal tip section 115 between a retracted, withdrawn position and an extended, deployed position; [0053]).
Claim 12 is rejected upon the same rationale as presented for claim 2. 
Claim 13 is rejected upon the same rationale as presented for claim 3. 
Claim 15 is rejected upon the same rationale as presented for claim 5. 
Claim 16 is rejected upon the same rationale as presented for claim 6. 
Claim 17 is rejected upon the same rationale as presented for claim 7. 
Claim 18 is rejected upon the same rationale as presented for claim 8. 
Claim 19 is rejected upon the same rationale as presented for claim 9. 
Claim 20 is rejected upon the same rationale as presented for claim 10. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeckler et al. (2015/0297290, previously cited), as applied to claims 1 & 11, in further view Epstein et al. (2009/0221998, previously cited).
Concerning claims 4 & 14, Beeckler et al. disclose the catheter body (112, 115, 19, 2) provided with a plurality of lumens (118, 121, 122, 123, 124, 4L, 130, 141, 142), 

Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive.
In general response to Applicant’s arguments, as noted in the rejection above, the claimed “catheter body” reads on the “elongated catheter body 112 having a distal tip section 115 including multi-lumen tubing 19 and tip electrode 2”.  Beekler teaches (1) “catheter body 112 comprises an outer wall 26” ([0045]); (2) “intermediate deflection section 114 comprises a shorter section of multi-lumened tubing 19” ([0047]); (3) “a suitable means for attaching the catheter body 112 to the intermediate deflection section 114 is illustrated in Figs. 2A and 2B” ([0048]); “distal tip section 15 includes a tip electrode 2 and a connector tubing 4” ([0054]).  Thus, since the rejection cites elongated catheter body 112, distal tip section 115, multi-lumen tubing 19 and tip electrode 2 as reading on the claimed “catheter body”, the “catheter body” is the entire length of body 


    PNG
    media_image1.png
    707
    1335
    media_image1.png
    Greyscale

In response to Applicant’s arguments regarding the location of either the ring electrode 21 or the tip electrode 2 and the limitation of “a ring electrode, annularly provided at a head of the catheter body”, the Examiner respectfully disagrees.  With respect to the limitation “a ring electrode, annularly provided at a head of the catheter body”, the “head” (where “head” can be defined as “the uppermost extremity or projecting part of an object”; www.m-w.com) can be defined as any portion of distal tip 115 and either “ring electrode 21” or “distal tip electrode 2” is annularly provided “at” (where “at” can be defined as “used as a function word to indicate presence or occurrence in, on, or near”; www.m-w.com) the head, or distal tip 115.  
rather than one same portion”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner notes that the claim fails to recite the body as a unitary structural element. 
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the ring electrode is actually provided on the catheter body”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner notes that the claim fails to recite the body as a unitary structural element. Further, the Examiner notes that “ring electrode 21” is provided “on the catheter body” since, as discussed above, the “catheter body” of Beekler includes distal tip 115 which comprises connector tubing 4 ([0055]). 
In response to Applicant’s arguments regarding the location of the sensor, the Examiner respectfully disagrees.  The Examiner takes the “biosensor 16” and “electromagnetic sensor cable 16c” as reading upon the claimed “location sensor”. As discussed above, since the claimed “catheter body” is read upon the “elongated catheter body 112”, “multi-lumen tubing 19”, and “distal tip 115”, either of or both of the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794

f